PER CURIAM.
The defendant-appellant, a prospective purchaser of cannabis from undercover police officers who was arrested in a “reverse-sting” operation, was charged with and convicted of conspiracy to traffic by sale or delivery. While he may well have been guilty of conspiracy by possession or attempted possession, Orantes v. State, 452 So.2d 68 (Fla. 1st DCA 1984), pet. for review denied, 461 So.2d 115 (Fla.1984); see Garces v. State, 485 So.2d 847 (Fla. 3d DCA 1986), the information did not allege that offense. On the other hand, Sobrino v. State, 471 So.2d 1333 (Fla. 3d DCA 1985), and Garces v. State, 485 So.2d 847 (Fla. 3d DCA 1986), establish that he did not commit the crime which was stated. We are therefore compelled to reverse the conviction with directions to discharge the defendant.
Reversed.